
	
		I
		111th CONGRESS
		2d Session
		H. R. 4759
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Taylor (for
			 himself, Mr. Jones,
			 Mr. DeFazio,
			 Mr. Stupak,
			 Mr. Arcuri,
			 Mr. Baca, Mr. Bartlett, Mr.
			 Braley of Iowa, Mr.
			 Capuano, Mr. Costello,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Hare, Mr. Hinchey, Mr.
			 Kagen, Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Kissell,
			 Mr. Kucinich,
			 Mr. Massa,
			 Mr. McIntyre,
			 Mr. Michaud,
			 Mr. Paul, Mr. Schauer, Mr.
			 Visclosky, Mr. Wilson of
			 Ohio, Ms. Woolsey, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide for the withdrawal of the United States from
		  the North American Free Trade Agreement.
	
	
		1.Withdrawal of the United
			 States from the NAFTA
			(a)Withdrawal of
			 approvalNotwithstanding any
			 other provision of law, the approval of the NAFTA by the Congress provided for
			 in section 101(a) of the North American Free Trade Agreement Implementation Act
			 shall cease to be effective beginning on the date that is six months after the
			 date of the enactment of this Act.
			(b)Notification of
			 withdrawalOn the date of the
			 enactment of this Act, the President shall provide to the Governments of Canada
			 and Mexico written notice of withdrawal of the United States from the NAFTA in
			 accordance with Article 2205 of the NAFTA.
			(c)NAFTA
			 definedIn this section, the term NAFTA means the
			 North American Free Trade Agreement entered into between the United States,
			 Canada, and Mexico on December 17, 1992.
			
